DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 9 and 17.
Pending: 1-20.
IDS
Applicant’s IDS(s) submitted on 09/12/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim(s) 1 and 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 10 and 14 of U.S. Patent No. 10,319,439 B1 (“439 Patent”) and claim(s) 1 and 10 of U.S. Patent No. 11,055,610 B2 (“610 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other as disclosed in the table below.
Instant Application Claim(s)
15/979,759 Patent Claim(s)
1. A device, comprising: a resistive processing unit cell, wherein the resistive processing unit cell comprises: a plurality of circuit blocks, wherein each circuit block comprises a weight update circuit coupled to dedicated update control lines, and a weight read circuit coupled to dedicated read control lines; and a weight storage device configured to store a weight voltage which represents a weight value of the resistive processing unit cell; wherein the resistive processing unit cell is configured to enable shared access to the weight storage device by the plurality of circuit blocks; wherein the plurality of circuit blocks are configured to operate in parallel to perform separate weight read operations in which each read circuit is configured to generate a read current based on the stored weight voltage of the resistive processing unit cell, and output the read current on the dedicated read control lines of the read circuit; and wherein the plurality of circuit blocks are configured to operate in parallel to perform separate weight update operations in which each weight update circuit is configured to receive respective update control signals on the dedicated update control lines, generate an update current based on the respective update control signals, and apply the update current to the weight storage device to adjust the stored weight voltage based on the update current.
1. A resistive processing unit, comprising: a first analog memory element; a second analog memory element connected in series with the first analog memory element; and a control circuit coupled to the first analog memory element and the second analog memory element, the control circuit configured to read a synaptic weight value of the resistive processing unit by collecting a differential current from the first analog memory element and the second analog memory element on at least one of a read column line and a read row line coupled to a terminal coupling the first analog memory element and the second analog memory element.

10. The resistive processing unit of claim 7, wherein the control circuit is configured in a weight update operation: to apply synchronized pulses to a first terminal of the first analog memory element and to a second terminal of the second analog memory element, a second terminal of the first analog memory element being coupled to a first terminal of the second analog memory element; to apply a first fixed voltage to the first control line to at least partially turn on the first pass transistor; to apply a second fixed voltage to the second control line to turn off the second pass transistor; and to apply a pulse voltage to the read row line; wherein the weight update is a positive weight update that increases a conductance of the first analog memory element and decreases a conductance of the second analog memory element when the pulse voltage applied to the read row line is negative and coincident with positive synchronized pulses applied to the first terminal and the second terminal; and wherein the weight update is a negative weight update that decreases the conductance of the first analog memory element and increases the conductance of the second analog memory element when the pulse voltage applied to the read row line is positive and coincident with negative synchronized pulses applied to the first terminal and the second terminal.

14. The resistive processing unit of claim 12, wherein the control circuit is configured in a weight update operation: to apply a synchronized first pulse voltage to a first terminal of the first analog memory element and to a second terminal of the second analog memory element, a second terminal of the first analog memory element being coupled to a first terminal of the second analog memory element; to apply a second pulse voltage to the read row line; and to apply a fixed voltage to the read column line that turns off the first pass transistor; wherein the weight update occurs when the first synchronized pulse voltage is coincident with the second pulse voltage and the second pulse voltage turns on the second pass transistor.

9. A device comprising: an array of resistive processing unit cells; a plurality of weight update control lines coupled to each resistive processing unit cell in the array; a plurality of weight read control lines coupled to each resistive processing unit cell in the array; and control circuitry configured to control the array of resistive processing unit cells, wherein the control circuitry is configured to (i) generate read control signals that are applied to the read control lines to read weights of the resistive processing unit cells, and (ii) generate weight update control signals that are applied to the update control lines to update weights of the resistive processing unit cells; wherein each resistive processing unit cell in the array of resistive processing unit cells comprises: a plurality of circuit blocks, wherein each circuit block comprises a weight update circuit coupled to dedicated update control lines, and a weight read circuit coupled to dedicated read control lines; and a weight storage device configured to store a weight voltage which represents a weight value of the resistive processing unit cell; wherein the resistive processing unit cell is configured to enable shared access to the weight storage device by the plurality of circuit blocks of the resistive processing unit cell; wherein the plurality of circuit blocks are configured to operate in parallel to perform separate weight read operations in which each read circuit of the resistive processing unit cell is configured to generate a read current based on the stored weight voltage of the resistive processing unit cell, and output the read current on the dedicated read control lines of the read circuit; and wherein the plurality of circuit blocks are configured to operate in parallel to perform separate weight update operations in which each weight update circuit of the resistive processing unit cell is configured to receive respective update control signals on the dedicated update control lines, generate an update current based on the respective update control signals, and apply the update current to the weight storage device to adjust the stored weight voltage based on the update current.
1. A resistive processing unit, comprising: a first analog memory element; a second analog memory element connected in series with the first analog memory element; and a control circuit coupled to the first analog memory element and the second analog memory element, the control circuit configured to read a synaptic weight value of the resistive processing unit by collecting a differential current from the first analog memory element and the second analog memory element on at least one of a read column line and a read row line coupled to a terminal coupling the first analog memory element and the second analog memory element.

10. The resistive processing unit of claim 7, wherein the control circuit is configured in a weight update operation: to apply synchronized pulses to a first terminal of the first analog memory element and to a second terminal of the second analog memory element, a second terminal of the first analog memory element being coupled to a first terminal of the second analog memory element; to apply a first fixed voltage to the first control line to at least partially turn on the first pass transistor; to apply a second fixed voltage to the second control line to turn off the second pass transistor; and to apply a pulse voltage to the read row line; wherein the weight update is a positive weight update that increases a conductance of the first analog memory element and decreases a conductance of the second analog memory element when the pulse voltage applied to the read row line is negative and coincident with positive synchronized pulses applied to the first terminal and the second terminal; and wherein the weight update is a negative weight update that decreases the conductance of the first analog memory element and increases the conductance of the second analog memory element when the pulse voltage applied to the read row line is positive and coincident with negative synchronized pulses applied to the first terminal and the second terminal.

14. The resistive processing unit of claim 12, wherein the control circuit is configured in a weight update operation: to apply a synchronized first pulse voltage to a first terminal of the first analog memory element and to a second terminal of the second analog memory element, a second terminal of the first analog memory element being coupled to a first terminal of the second analog memory element; to apply a second pulse voltage to the read row line; and to apply a fixed voltage to the read column line that turns off the first pass transistor; wherein the weight update occurs when the first synchronized pulse voltage is coincident with the second pulse voltage and the second pulse voltage turns on the second pass transistor.

Instant Application Claim(s)
‘610 Patent Claim(s)
1. A device, comprising: a resistive processing unit cell, wherein the resistive processing unit cell comprises: a plurality of circuit blocks, wherein each circuit block comprises a weight update circuit coupled to dedicated update control lines, and a weight read circuit coupled to dedicated read control lines; and a weight storage device configured to store a weight voltage which represents a weight value of the resistive processing unit cell; wherein the resistive processing unit cell is configured to enable shared access to the weight storage device by the plurality of circuit blocks; wherein the plurality of circuit blocks are configured to operate in parallel to perform separate weight read operations in which each read circuit is configured to generate a read current based on the stored weight voltage of the resistive processing unit cell, and output the read current on the dedicated read control lines of the read circuit; and wherein the plurality of circuit blocks are configured to operate in parallel to perform separate weight update operations in which each weight update circuit is configured to receive respective update control signals on the dedicated update control lines, generate an update current based on the respective update control signals, and apply the update current to the weight storage device to adjust the stored weight voltage based on the update current.
1. A CMOS-based resistive processing unit (RPU) for a neural network circuit comprising: a capacitor device configured to store a charge representing a weight value associated with a neural network circuit; a current source Field Effect Transistor (FET) having a terminal operatively connected to a terminal of said capacitor device, said current source FET providing a charging current through said current source FET terminal to increase a charge stored at the capacitor device; a current sink FET having a terminal operatively connected to the terminal of said capacitor device, said current sink FET receiving a current discharging from the capacitor device through the current sink FET terminal; and an analog weight update circuit receiving update signals generated in the neural network circuit and responding to said update signals to control said current source FET and said current sink FET to increase said stored charge on said capacitor device, or to control said current source FET and said current sink FET to decrease said stored charge on said capacitor device, said analog weight update circuit comprising: a first inverter circuit having an output terminal operatively connected to an input gate of said current source FET, said first inverter circuit receiving a first set of said update signals and responsively providing an output signal to the input gate to control an amount of current flow through said current source FET; and a second inverter circuit having an output terminal operatively connected to an input gate terminal of said current sink FET, said second inverter circuit receiving a second set of said update signals and responsively providing an output signal to the input gate to control an amount of current flow through said current sink FET.

10. A crossbar matrix array circuit for performing neural network operations, said circuit comprising: a resistive processing unit (RPU) circuit located at an intersection of a row conductor and a column conductor of said matrix array, each RPU circuit comprising: a capacitor device configured to store a charge representing a weight value associated with a neural network circuit; a current source Field Effect Transistor (FET) having a terminal operatively connected to a terminal of said capacitor device, said current source FET providing a charging current through said current source FET terminal to increase a charge stored at the capacitor device; a current sink FET having a terminal operatively connected to the terminal of said capacitor device, said current sink FET receiving a current discharging from the capacitor device through the current sink FET terminal; and an analog weight update circuit receiving update signals generated in the neural network circuit and responding to said update signals to control said current source FET and said current sink FET to increase said stored charge on said capacitor device, or to control said current source FET device and said current sink FET device to decrease said stored charge on said capacitor device, said analog weight update circuit comprising: a first inverter circuit having an output terminal operatively connected to an input gate of said current source FET, said first inverter circuit receiving a first set of said update signals and responsively providing an output signal to the input gate to control an amount of current flow through said current source FET; and a second inverter circuit having an output terminal operatively connected to an input gate terminal of said current sink FET, said second inverter circuit receiving a second set of said update signals and responsively providing an output signal to the input gate to control an amount of current flow through said current sink FET, and a readout circuit operatively connected to a row conductor or column conductor and responsive to a charge stored on said capacitor device for generating a voltage or current value corresponding to a neural network matrix vector multiplication operation, said voltage or current value accessed at a particular row or column associated with the RPU.
9. A device comprising:
an array of resistive processing unit cells;
a plurality of weight update control lines coupled to each resistive processing unit cell in the array; a plurality of weight read control lines coupled to each resistive processing unit cell in the array; and control circuitry configured to control the array of resistive processing unit cells, wherein the control circuitry is configured to (i) generate read control signals that are applied to the read control lines to read weights of the resistive processing unit cells, and (ii) generate weight update control signals that are applied to the update control lines to update weights of the resistive processing unit cells;
wherein each resistive processing unit cell in the array of resistive processing unit cells comprises:
a plurality of circuit blocks, wherein each circuit block comprises a weight update circuit coupled to dedicated update control lines, and a weight read circuit coupled to dedicated read control lines; and a weight storage device configured to store a weight voltage which represents a weight value of the resistive processing unit cell;
wherein the resistive processing unit cell is configured to enable shared access to the weight storage device by the plurality of circuit blocks of the resistive processing unit cell;
wherein the plurality of circuit blocks are configured to operate in parallel to perform separate weight read operations in which each read circuit of the resistive processing unit cell is configured to generate a read current based on the stored weight voltage of the resistive processing unit cell, and output the read current on the dedicated read control lines of the read circuit; and wherein the plurality of circuit blocks are configured to operate in parallel to perform separate weight update operations in which each weight update circuit of the resistive processing unit cell is configured to receive respective update control signals on the dedicated update control lines, generate an update current based on the respective update control signals, and apply the update current to the weight storage device to adjust the stored weight voltage based on the update current.
1. A CMOS-based resistive processing unit (RPU) for a neural network circuit comprising: a capacitor device configured to store a charge representing a weight value associated with a neural network circuit; a current source Field Effect Transistor (FET) having a terminal operatively connected to a terminal of said capacitor device, said current source FET providing a charging current through said current source FET terminal to increase a charge stored at the capacitor device; a current sink FET having a terminal operatively connected to the terminal of said capacitor device, said current sink FET receiving a current discharging from the capacitor device through the current sink FET terminal; and an analog weight update circuit receiving update signals generated in the neural network circuit and responding to said update signals to control said current source FET and said current sink FET to increase said stored charge on said capacitor device, or to control said current source FET and said current sink FET to decrease said stored charge on said capacitor device, said analog weight update circuit comprising: a first inverter circuit having an output terminal operatively connected to an input gate of said current source FET, said first inverter circuit receiving a first set of said update signals and responsively providing an output signal to the input gate to control an amount of current flow through said current source FET; and a second inverter circuit having an output terminal operatively connected to an input gate terminal of said current sink FET, said second inverter circuit receiving a second set of said update signals and responsively providing an output signal to the input gate to control an amount of current flow through said current sink FET.

10. A crossbar matrix array circuit for performing neural network operations, said circuit comprising: a resistive processing unit (RPU) circuit located at an intersection of a row conductor and a column conductor of said matrix array, each RPU circuit comprising: a capacitor device configured to store a charge representing a weight value associated with a neural network circuit; a current source Field Effect Transistor (FET) having a terminal operatively connected to a terminal of said capacitor device, said current source FET providing a charging current through said current source FET terminal to increase a charge stored at the capacitor device; a current sink FET having a terminal operatively connected to the terminal of said capacitor device, said current sink FET receiving a current discharging from the capacitor device through the current sink FET terminal; and an analog weight update circuit receiving update signals generated in the neural network circuit and responding to said update signals to control said current source FET and said current sink FET to increase said stored charge on said capacitor device, or to control said current source FET device and said current sink FET device to decrease said stored charge on said capacitor device, said analog weight update circuit comprising: a first inverter circuit having an output terminal operatively connected to an input gate of said current source FET, said first inverter circuit receiving a first set of said update signals and responsively providing an output signal to the input gate to control an amount of current flow through said current source FET; and a second inverter circuit having an output terminal operatively connected to an input gate terminal of said current sink FET, said second inverter circuit receiving a second set of said update signals and responsively providing an output signal to the input gate to control an amount of current flow through said current sink FET, and a readout circuit operatively connected to a row conductor or column conductor and responsive to a charge stored on said capacitor device for generating a voltage or current value corresponding to a neural network matrix vector multiplication operation, said voltage or current value accessed at a particular row or column associated with the RPU.



Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 8, 16, 9, 12-13 and 17-20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over GOKMEN (US 20180075338 A1).

Re: Independent Claim 1, GOKMEN discloses a device (GOKMEN Figures 16-19), comprising:
a resistive processing unit cell (GOKMEN Figures 8, 820 and ¶ [0088]), wherein the resistive processing unit cell comprises:
a plurality of circuit blocks (GOKMEN Figures 8, σ.sub.11 to σ.sub.43 and ¶ [0081]), wherein each circuit block comprises a weight update circuit (GOKMEN Figures 8, 9: 820, 820A and ¶ [0096] “…RPU 820A causes an incremental conductance change that is equivalent to a weight change, Δw.sub.min, for every coincidence event and adds Δw.sub.min to the stored weight value to arrive at the updated weight value, W.sub.ij.”) coupled to dedicated update control lines, and a weight read circuit (GOKMEN Figure 7A and ¶ [0076] “…wherein CPU/GPU cores (i.e., simulated “neurons”) read a memory (i.e., a simulated “synapse”)…”) coupled to dedicated read control lines; and
a weight storage device configured to store a weight voltage which represents a weight value of the resistive processing unit cell (GOKMEN Figure 7A and ¶ [0077] “…resistive processing unit (RPU), which provides local data storage functionality… the value stored at each RPU is updated in parallel …” and ¶¶ [0088]-[0089] further disclose voltages and currents representing stored weight values);
wherein the resistive processing unit cell is configured to enable shared access to the weight storage device by the plurality of circuit blocks (GOKMEN Figures 16-18 and at least ¶ [0102] discloses stored weight accessible, shared, by non-linear transformation neurons);
wherein the plurality of circuit blocks are configured to operate in parallel to perform separate weight read operations in which each read circuit is configured to generate a read current based on the stored weight voltage of the resistive processing unit cell (GOKMEN Figure 7A and ¶ [0077] “…resistive processing unit (RPU), which provides local data storage functionality… the value stored at each RPU is updated in parallel …”), and output the read current on the dedicated read control lines of the read circuit; and
wherein the plurality of circuit blocks are configured to operate in parallel to perform separate weight update operations in which each weight update circuit is configured to receive respective update (GOKMEN Figure 7A and ¶ [0077] “…resistive processing unit (RPU), which provides local data storage functionality… the value stored at each RPU is updated in parallel …”) control signals on the dedicated update control lines, generate an update current (GOKMEN Figure 8 and ¶ [0088] “…the conduction state (i.e., the stored weights) of the RPU can be read by applying a voltage across the RPU and measuring the current that passes through the RPU.”) based on the respective update control signals, and apply the update current to the weight storage device to adjust the stored weight voltage based on the update current (GOKMEN Figure 8 and ¶ [0088] “…the conduction state (i.e., the stored weights) of the RPU can be read by applying a voltage across the RPU and measuring the current that passes through the RPU.”).
While GOKMEN does not disclose various control signals explicitly, GOKMEN discloses in paragraph [0005] “a processor configured to control electric voltage across the RPUs from the RPU array.” In paragraph [0105] “there will necessarily be some form of control mechanism within in the neuron 1800 to control which components are active.” And in paragraph [0110] a neuron control system to control a system. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to provide appropriate control signals to each component of the system to be able to operate it in the intended manner.

Re: Claim 4, GOKMEN discloses all the limitations of claim 1 on which this claim depends. GOKMEN further disclosed:
wherein the weight value of the resistive processing unit cell represents a value of a kernel matrix of a convolution layer of a neural network (e.g. GOKMEN ¶ [0006] “storing values corresponding to output currents from the RPU arrays”, “storing values corresponding to the output currents from the RPU array” and ¶¶ [0065]-[0068]).

Re: Claim 5, GOKMEN discloses all the limitations of claim 1 on which this claim depends. GOKMEN further disclosed:
wherein each circuit block of the resistive processing unit cell is configured to concurrently operate on a different data set using the same weight value of the resistive processing unit cell (GOKMEN Figure 5 and ¶¶ [0069]-[0070] and Figure 8 and Figure 7A and ¶ [0077] “…resistive processing unit (RPU), which provides local data storage functionality… the value stored at each RPU is updated in parallel …”).

Re: Claim 8, GOKMEN discloses all the limitations of claim 1 on which this claim depends. GOKMEN further disclosed:
wherein the device comprises an resistive processing unit crossbar array system comprising an array of resistive processing unit cells (GOKMEN Figures 8, 16-18A, ¶ [0002] “crossbar arrays”, ¶ [0043] “crosspoint array” and ¶ [0047]).

Re: Claim 16, GOKMEN discloses all the limitations of claim 1 on which this claim depends. GOKMEN further disclosed:
wherein the device comprises an resistive processing unit crossbar array system comprising the array of resistive processing unit cells (GOKMEN Figures 8, 16-18A, ¶ [0002] “crossbar arrays”, ¶ [0043] “crosspoint array” and ¶ [0047]).

Re: Independent Claim 9, GOKMEN discloses a device (GOKMEN Figures 16-19), comprising:
an array of resistive processing unit cells (GOKMEN Figures 8, 820s and ¶ [0088]);
a plurality of weight update control lines coupled to each resistive processing unit cell in the array (e.g. GOKMEN Figures 8, 808-814 and ¶ [0089]);
a plurality of weight read control lines coupled to each resistive processing unit cell in the array (e.g. GOKMEN Figures 8, 802-806 and ¶ [0089]); and
control circuitry configured to control the array of resistive processing unit cells, wherein the control circuitry is configured to (i) generate read control signals that are applied to the read control lines to read weights of the resistive processing unit cells (GOKMEN Figure 7A and ¶ [0054] “…FIG. 7A depicts a simplified illustration of a typical read-process-write weight update operation, wherein CPU/GPU cores (i.e., simulated “neurons”) read a memory (i.e., a simulated “synapse”)”), and (ii) generate weight update control signals that are applied to the update control lines to update weights of the resistive processing unit cells (GOKMEN Figure 7A and ¶ [0054] “…FIG. 7A depicts a simplified illustration of a typical read-process-write weight update operation, wherein CPU/GPU cores (i.e., simulated “neurons”)…perform weight update processing operations”);
wherein each resistive processing unit cell in the array of resistive processing unit cells comprises:
a plurality of circuit blocks (GOKMEN Figures 8, σ.sub.11 to σ.sub.43 and ¶ [0081]), wherein each circuit block comprises a weight update circuit (GOKMEN Figures 8, 9: 820, 820A and ¶ [0096] “…RPU 820A causes an incremental conductance change that is equivalent to a weight change, Δw.sub.min, for every coincidence event and adds Δw.sub.min to the stored weight value to arrive at the updated weight value, W.sub.ij.”) coupled to dedicated update control lines, and a weight read circuit (GOKMEN Figure 7A and ¶ [0076] “…wherein CPU/GPU cores (i.e., simulated “neurons”) read a memory (i.e., a simulated “synapse”)…”) coupled to dedicated read control lines; and
a weight storage device configured to store a weight voltage which represents a weight value of the resistive processing unit cell (GOKMEN Figure 7A and ¶ [0077] “…resistive processing unit (RPU), which provides local data storage functionality… the value stored at each RPU is updated in parallel …” and ¶¶ [0088]-[0089] further disclose voltages and currents representing stored weight values);
wherein the resistive processing unit cell is configured to enable shared access to the weight storage device by the plurality of circuit blocks of the resistive processing unit cell (GOKMEN Figures 16-18 and at least ¶ [0102] discloses stored weight accessible, shared, by non-linear transformation neurons);
wherein the plurality of circuit blocks are configured to operate in parallel to perform separate weight read operations in which each read circuit of the resistive processing unit cell is configured to generate a read current based on the stored weight voltage of the resistive processing unit cell (GOKMEN Figure 7A and ¶ [0077] “…resistive processing unit (RPU), which provides local data storage functionality… the value stored at each RPU is updated in parallel …”), and output the read current on the dedicated read control lines of the read circuit; and
wherein the plurality of circuit blocks are configured to operate in parallel to perform separate weight update operations in which each weight update circuit of the resistive processing unit cell is configured (GOKMEN Figure 7A and ¶ [0077] “…resistive processing unit (RPU), which provides local data storage functionality… the value stored at each RPU is updated in parallel …”) to receive respective update control signals on the dedicated update control lines, generate an update current (GOKMEN Figure 8 and ¶ [0088] “…the conduction state (i.e., the stored weights) of the RPU can be read by applying a voltage across the RPU and measuring the current that passes through the RPU.”) based on the respective update control signals, and apply the update current to the weight storage device to adjust the stored weight voltage based on the update current (GOKMEN Figure 8 and ¶ [0088] “…the conduction state (i.e., the stored weights) of the RPU can be read by applying a voltage across the RPU and measuring the current that passes through the RPU.”).
While GOKMEN does not disclose various control signals explicitly, GOKMEN discloses in paragraph [0005] “a processor configured to control electric voltage across the RPUs from the RPU array.” In paragraph [0105] “there will necessarily be some form of control mechanism within in the neuron 1800 to control which components are active.” And in paragraph [0110] a neuron control system to control a system. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to provide appropriate control signals to each component of the system to be able to operate it in the intended manner.

Re: Claim 12, GOKMEN discloses all the limitations of claim 9 on which this claim depends. GOKMEN further disclosed:
wherein the weight value of each resistive processing unit cell represents a value of a kernel matrix of a convolution layer of a neural network (e.g. GOKMEN ¶ [0006] “storing values corresponding to output currents from the RPU arrays”, “storing values corresponding to the output currents from the RPU array” and ¶¶ [0065]-[0068]).

Re: Claim 13, GOKMEN discloses all the limitations of claim 9 on which this claim depends. GOKMEN further disclosed:
wherein the circuit blocks of the resistive processing unit cells are configured to concurrently operate on a different data sets using the same weight values of the resistive processing unit cells (GOKMEN Figure 5 and ¶¶ [0069]-[0070] and Figure 8 and Figure 7A and ¶ [0077] “…resistive processing unit (RPU), which provides local data storage functionality… the value stored at each RPU is updated in parallel …”).

Re: Independent Claim 17, GOKMEN discloses a method (e.g. GOKMEN Abstract, ¶¶ [0004], Figures 7B, 9, 14-15, 20-21 and 24), comprising:
mapping kernel values of a convolutional kernel to an array of resistive processing unit cells which represents a convolutional layer of a neural network (e.g. GOKMEN Abstract “…configuring an RPU array corresponding to a convolution layer in the CNN based on convolution kernels of the layer.”), wherein each resistive processing unit cell comprises (i) a weight storage device configured to store a weight voltage which represents a kernel value of the convolutional kernel (GOKMEN Figure 7A and ¶ [0077] “…resistive processing unit (RPU), which provides local data storage functionality… the value stored at each RPU is updated in parallel …” and ¶¶ [0088]-[0089] further disclose voltages and currents representing stored weight values), and (ii) a plurality of circuit blocks (GOKMEN Figures 8, σ.sub.11 to σ.sub.43 and ¶ [0081]), wherein each circuit block comprises a weight update circuit (GOKMEN Figures 8, 9: 820, 820A and ¶ [0096] “…RPU 820A causes an incremental conductance change that is equivalent to a weight change, Δw.sub.min, for every coincidence event and adds Δw.sub.min to the stored weight value to arrive at the updated weight value, W.sub.ij.”) coupled to dedicated update control lines, and
a weight read circuit (GOKMEN Figure 7A and ¶ [0076] “…wherein CPU/GPU cores (i.e., simulated “neurons”) read a memory (i.e., a simulated “synapse”)…”) coupled to dedicated read control lines;
inputting a plurality of different input volumes to the array of resistive processing unit cells to perform a training process, wherein a number of the different input volumes equals a number of the circuit blocks of each resistive processing unit cell (GOKMEN Figure 5 and ¶¶ [0069]-[0070]); and
performing a training process to train the kernel values of the convolutional kernel, wherein the training process comprises concurrently applying the convolutional kernel to each of the different input volumes in parallel (GOKMEN Figure 5 and ¶¶ [0069]-[0070] and Figure 8 and Figure 7A and ¶ [0077] “…resistive processing unit (RPU), which provides local data storage functionality… the value stored at each RPU is updated in parallel …”) by (i) performing separate weight read operations in parallel in each resistive processing unit cell wherein each read circuit is configured to generate a read current based on the stored weight voltage of the resistive processing unit cell (GOKMEN Figure 7A and ¶ [0077] “…resistive processing unit (RPU), which provides local data storage functionality… the value stored at each RPU is updated in parallel …” and ¶¶ [0088]-[0089] further disclose voltages and currents representing stored weight values), and output the read current on the dedicated read control lines of the read circuit, and (ii) performing separate weight update operations in parallel in each resistive processing unit cell wherein each weight update circuit (GOKMEN Figure 7A and ¶ [0077] “…resistive processing unit (RPU), which provides local data storage functionality… the value stored at each RPU is updated in parallel …”) is configured to receive respective update control signals on the dedicated update control lines, generate an update current  (GOKMEN Figure 8 and ¶ [0088] “…the conduction state (i.e., the stored weights) of the RPU can be read by applying a voltage across the RPU and measuring the current that passes through the RPU.”) based on the respective update control signals, and apply the update current to the weight storage device to adjust the stored weight voltage based on the update current (GOKMEN Figure 8 and ¶ [0088] “…the conduction state (i.e., the stored weights) of the RPU can be read by applying a voltage across the RPU and measuring the current that passes through the RPU.”);
wherein each corresponding circuit block in the resistive processing unit cells processes a corresponding one of the input volumes (GOKMEN Figure 5 and ¶¶ [0069]-[0070]).
While GOKMEN does not disclose various control signals explicitly, GOKMEN discloses in paragraph [0005] “a processor configured to control electric voltage across the RPUs from the RPU array.” In paragraph [0105] “there will necessarily be some form of control mechanism within in the neuron 1800 to control which components are active.” And in paragraph [0110] a neuron control system to control a system. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to provide appropriate control signals to each component of the system to be able to operate it in the intended manner.

Re: Claim 18, GOKMEN discloses all the limitations of claim 17 on which this claim depends. GOKMEN further disclosed:
wherein the input volumes comprise patches of an image volume (e.g. GOKMEN ¶¶ [0003], [0044, [0046] and [0134] disclose image data processing).

Re: Claim 19, GOKMEN discloses all the limitations of claim 17 on which this claim depends. GOKMEN further disclosed:
wherein the input volumes comprise output volumes of a previous convolutional layer (e.g. GOKMEN Figure 4).

Re: Claim 20, GOKMEN discloses all the limitations of claim 17 on which this claim depends. GOKMEN further disclosed:
wherein each resistive processing unit cell comprises at least a first and second circuit block, wherein the input volumes comprise at least a first and second input volume, and wherein the first and second circuit block of each resistive processing unit cell processes the first and second input volume, respectively, of the input volumes (e.g. GOKMEN Figures 4, 5).

Claim(s) 3 and 11 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over GOKMEN (US 20180075338 A1) further in view of GOKMEN’790 (US 9852790 B1).

Re: Claim 3, GOKMEN discloses all the limitations of claim 1 on which this claim depends. GOKMEN is silent regarding:
wherein the weight storage device comprises a capacitor.
GOKMEN’790 discloses:
wherein the weight storage device comprises a capacitor (e.g. GOKMEN’790 Figures 7-9).
GOKMEN and GOKMEN’790 disclose neural networks and associated architectures including constituent components. GOKMEN’790 in particular discloses constituent component RPU cell architectures as shown in Figures 7-9. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the RPU cell architecture and apply it to architect and design the RPU cell of GOKMEN as it provides enhanced linearity and symmetricity (see e.g., col. 1, line 43 thru col. 2, line 14).

Re: Claim 11, GOKMEN as used in the rejection of claim 3 up above further discloses the device of claim 9:
wherein the weight storage device of each resistive processing unit cell in the array comprises a capacitor (e.g. GOKMEN’790 Figures 7-9).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
GOKMEN’089 (US 20180053089 A1) Discloses a resistive processing unit (RPU) that includes a pair of transistors connected in series providing an update function for a weight of a training methodology to the RPU, and a read transistor for reading the weight of the training methodology. In some embodiments, the resistive processing unit (RPU) further includes a capacitor connecting a gate of the read transistor to the air of transistors providing the update function for the resistive processing unit (RPU). The capacitor stores said weight of training methodology for the RPU.
YAKOPCIC (US 20180018559 A1) discloses an analog neuromorphic circuit is disclosed having resistive memories that provide a resistance to each corresponding input voltage signal. Input voltages are applied to the analog neuromorphic circuit. Each input voltage represents a vector value that is a non-binary value included in a vector that is incorporated into a dot-product operation with weighted matrix values included in a weighted matrix. A controller pairs each resistive memory with another resistive memory. The controller converts each pair of resistance values to a single non-binary value. Each single non-binary value is mapped to a weighted matrix value included in the weighted matrix that is incorporated into the dot-product operation with the vector values included in the vector. The controller generates dot-product operation values from the dot-product operation with the vector and the weighted matrix where each dot-product operation is a non-binary value.

Allowable Subject Matter
Claim(s) 2, 6-7, 10 and 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 2, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
a transmission gate coupled to the weight storage device and to each of the circuit blocks;
wherein the transmission gate selectively connects the weight storage device to each of the circuit blocks of the resistive processing unit cell in response to an assertion of a transmission gate enable signal.

Re: Claims 7 and 15, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
a coincidence detector having an first input connected to an update row control line and a second input connected to an update column control line;
a first current source; and
a second current source;
wherein the coincidence detector is configured to output a detection signal in response to each detected coincidence of the stochastic bits streams of the input vectors applied on the update row and update column control lines; and
wherein first and second current sources are responsive to the detection signal to generate one of a charging current and a discharging current to the weight storage device to update the storage weight voltage.

Re: Claim 10, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
wherein each resistive processing unit cell further comprises:
a transmission gate coupled to the weight storage device and to each of the circuit blocks;
wherein the transmission gate selectively connects the weight storage device to each of the circuit blocks of the resistive processing unit cell in response to an assertion of a transmission gate enable signal.

Re: Claims 6 and 14, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
wherein the weight read circuit of each circuit block of each resistive processing unit cell comprises a read transistor comprising a gate terminal, a first source/drain terminal, and a second source/drain terminal, wherein the gate terminal is connected to the weight storage device, wherein the first source/drain terminal is connected to a row read control line, and wherein the second source/drain terminal is connected to a column read control line, wherein the read transistor is configured to generate a weight current in response to the weight voltage applied to the gate terminal of the read transistor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov